Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000856
                                                         07-JUL-2015
                                                         09:32 AM



                          SCWC-14-0000856

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      NICHOLAS R. PAO, JR., Petitioner/Plaintiff-Appellant,

                                 vs.

       RICHARD C. DEWAELE, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000856; CIV. NO. 04-1-1339)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Nicholas R. Pao, Jr.’s

application for writ of certiorari filed on May 22, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, July 7, 2015.

Nicholas R. Pao, Jr.,           /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson